  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


DEMETRIUS JERMAINE                    )
HAWKINS,                              )
                                      )
     Petitioner,                      )
                                      )           CIVIL ACTION NO.
     v.                               )            2:14cv1150-MHT
                                      )                 (WO)
UNITED STATES OF AMERICA,             )
et al.,                               )
                                      )
     Respondents.                     )


                                 ORDER

    It    is    ORDERED        that       petitioner’s        motion    for

reconsideration (doc. no. 8) of the opinion and order

dismissing     this     case      (doc.          no.   7)     is   denied.

Petitioner     has    failed    to        show    valid     grounds    under

Federal Rule of Civil Procedure 60 for vacating the

dismissal, which he requested.

    DONE, this the 4th day of January, 2019.

                             /s/ Myron H. Thompson
                          UNITED STATES DISTRICT JUDGE
